           Case 1:19-cv-03331-LGS Document 12 Filed 04/18/19 Page 1 of 1
UNITED STATES DISTRICT COURT                                     USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                    DOCUMENT
                                                                 ELECTRONICALLY FILED
 --------------------------------------------------------------X
                                                                 DOC #:
                                                               :
 FENIX SECURITIES, LLC                                         : DATE FILED: 8/18/2019
                                             Petitioner,       :
                                                               :   19 Civ. 3331 (LGS)
                            -against-                          :
                                                               :        ORDER
 AXOS CLEARING LLC,                                            :
                                              Respondent. :
                                                               :
 --------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Petitioner’s motion for a temporary restraining order (“TRO”) was granted

on April 16, 2019, and the TRO will expire on April 30, 2019, at 1:00 p.m. It is hereby

        ORDERED that no later than April 25, 2019, the parties shall meet and confer and file a

joint letter that provides the parties’ joint proposals regarding: (1) whether the parties wish to

submit further briefing or will rest on their initial application and opposition papers regarding

why the TRO should not be converted into a preliminary injunction, (2) if the parties intend to

submit further briefing, a proposed schedule, (3) three dates after May 6, 2019, when the parties

can meet later than 5:00 p.m. (to accommodate the Court’s trial schedule) for a hearing on the

preliminary injunction motion, and (4) whether, in the interim period between expiration of the

TRO and the issuance of a preliminary injunction decision, the parties agree to maintain the

current TRO, a modified version of the TRO or to comply with some other terms for the parties’

conduct. If the parties cannot reach agreement on these items, they shall set out their respective

positions in the joint letter.


Dated: April 18, 2019
       New York, New York
